IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DOROTHY L. BANNER,                           : No. 80 MM 2016
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
UNEMPLOYMENT COMPENSATION                    :
BOARD OF REVIEW,                             :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of July, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.